DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”, “determination unit”, “control unit” in claims  1, 3, 7, 8, 13, 14, 18, 19 ; and “first setting  unit”, “second setting unit”, and  “third setting unit” in claims 4-6, 9-11, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 13-15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draft Etsi GR MEC 022 V1.2.5 (2018-01), cited on IDS filed on 03/22/2021.
Regarding claim 1, Draft Etsi Gr  Mec 022 V1.2.5 discloses a communication control apparatus for provision in a network that includes a plurality of base stations and a node apparatus that is for edge computing and is connected to the plurality of base stations (page 8, section 5.1.2-1-5.1.2-4; i.e.,  MEC and Fig. 6.2.2-1), comprising:
an acquisition unit configured to acquire, from the node apparatus, cell transition information that indicates transitions between cells by each vehicle that moves in a plurality of cells formed by the plurality of base stations (page 16, section 6.3.2.1; the MEC system obtain information regarding vehicle transitions from/to adjacent cells);
a determination unit configured to determine a vehicle group that is made up of a plurality of vehicles and is to be subjected to transmission control, based on the cell transition information acquired by the acquisition unit (page 16, section 6.3.2.1; the system estimates the number of vehicles connected (i.e., vehicle group) in the next time slot based on the rate of vehicle transitions); and
a control unit configured to control uplink transmission of data from the vehicle group determined by the determination unit, the control unit limiting vehicles that perform uplink transmission of path-dependent data, which is dependent on a movement path of a vehicle, to a portion of vehicles that belong to the vehicle group (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain or postpone transmitting (i.e., control uplink transmission)).
Regarding claim 2, Draft Etsi Gr  Mec 022 V1.2.5 discloses the communication control apparatus according to claim 1, wherein based on the cell transition information, the determination unit identifies a plurality of vehicles that have transitioned from a first cell to a second cell among the plurality of cells within a pre-set time interval, and determines a vehicle group made up of the identified vehicles as the vehicle group to be subjected to the transmission control (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot (i.e., pre-set interval) and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain or postpone transmitting (i.e., control uplink transmission)).
Regarding claim 13, Draft Etsi Gr  Mec 022 V1.2.5 discloses the communication control apparatus according to claim 2, wherein the control unit performs, with respect to the vehicle group determined by the determination unit, uplink transmission control in the second cell (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain or postpone transmitting (i.e., control uplink transmission)).
Regarding claim 14, Draft Etsi Gr  Mec 022 V1.2.5 discloses the communication control apparatus according to claim 2, wherein the control unit performs, with respect to the vehicle group determined by the determination unit, uplink transmission control in the second cell and one or more cells consecutively adjacent to the second cell (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain or postpone transmitting (i.e., control uplink transmission)).
Regarding claim 18, Draft Etsi Gr  Mec 022 V1.2.5 discloses the communication control apparatus according to claim 1, wherein the control unit prohibits uplink transmission of the path-dependent data by vehicles in the vehicle group other than the portion of vehicles while belonging to the vehicle group determined by the determination unit (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain (i.e., prohibit) from transmitting (i.e., control uplink transmission)).
Regarding claim 19, Draft Etsi Gr Mec 022 V1.2.5 discloses the communication control apparatus according to claim 1, wherein the control unit prohibits uplink transmission of the path-dependent data by vehicles in the vehicle group other than the portion of vehicles until a predetermined time elapses (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain or postpone transmitting (i.e., control uplink transmission), the MEC system can indicate the vehicle how long (i.e., time period) it should be suspended).
Regarding claim 20, Draft Etsi Gr Mec 022 V1.2.5 discloses the communication control apparatus according to claim 1, wherein the communication control apparatus is provided in the node apparatus or is connected to the node apparatus (page 8, section 5.1.2-1-5.1.2-4; i.e.,  MEC and Fig. 6.2.2-1; page 16; the MEC performs control operations).
Regarding claim 21, Draft Etsi Gr Mec 022 V1.2.5 discloses a control method of a communication control apparatus for provision in a network that includes a plurality of base stations and a node apparatus that is for edge computing and is connected to the plurality of base stations (page 8, section 5.1.2-1-5.1.2-4; i.e.,  MEC and Fig. 6.2.2-1), the method comprising:
acquiring, from the node apparatus, cell transition information that indicates transitions between cells by each vehicle that moves in a plurality of cells formed by the plurality of base stations (page 16, section 6.3.2.1; the MEC system obtain information regarding vehicle transitions from/to adjacent cells);
determining a vehicle group that is made up of a plurality of vehicles and is to be subjected to transmission control, based on the acquired cell transition information (page 16, section 6.3.2.1; the system estimates the number of vehicles connected (i.e., vehicle group) in the next time slot based on the rate of vehicle transitions); and
controlling uplink transmission of data from the determined vehicle group, by limiting uplink transmission of path-dependent data, which is dependent on a movement path of a vehicle, to a portion of vehicles that belong to the vehicle group (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain or postpone transmitting (i.e., control uplink transmission)).
Regarding claim 22, Draft Etsi Gr Mec 022 V1.2.5 discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of a communication control apparatus for provision in a network that includes a plurality of base stations and a node apparatus that is for edge computing and is connected to the plurality of base stations (page 8, section 5.1.2-1-5.1.2-4; i.e.,  MEC and Fig. 6.2.2-1), the method comprising:

acquiring, from the node apparatus, cell transition information that indicates transitions between cells by each vehicle that moves in a plurality of cells formed by the plurality of base stations (page 16, section 6.3.2.1; the MEC system obtain information regarding vehicle transitions from/to adjacent cells);
determining a vehicle group that is made up of a plurality of vehicles and is to be subjected to transmission control, based on the acquired cell transition information (page 16, section 6.3.2.1; the system estimates the number of vehicles connected (i.e., vehicle group) in the next time slot based on the rate of vehicle transitions); and
controlling uplink transmission of data from the determined vehicle group, by limiting uplink transmission of path-dependent data, which is dependent on a movement path of a vehicle, to a portion of vehicles that belong to the vehicle group (page 16, last 3 paragraphs; the system predicts the number of vehicles (i.e., vehicle group) in the next time slot and when radio network congestion is predicted, a notification is sent to the number of vehicle to refrain or postpone transmitting (i.e., control uplink transmission)).

Allowable Subject Matter
7.	Claims 3-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643